Citation Nr: 1637383	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diverticulitis, to include as secondary to a hiatal hernia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1978 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record. 

At that time, the undersigned held the record open for 60 days to allow for the submission of additional evidence.  Such evidence was subsequently received by the Board in August 2016, without a waiver of RO consideration.  However, the Board notes that the evidence received does not appear to be relevant to the claim on appeal and, therefore, no waiver of RO consideration of the evidence is necessary.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

The Veteran was diagnosed with diverticulitis in 2009.  He contends that he first experienced the condition in service but was not informed at the time that it was diverticulitis, or, in the alternative, that he developed diverticulitis as a result of his service-connected hiatal hernia.  To date, no medical examination has been undertaken to determine the etiology of the disability.
An examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, such criteria have arguably been met.  The Board notes that the Veteran was seen in service for issues related to his stomach.  The requirement that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  Id. at 83.  

In addition, there is no evidence of record which discusses the etiology of the Veteran's diverticulitis and its relationship, if any, to his service-connected hiatal hernia.  

Therefore, the Board finds that the Veteran's claim must be remanded for a VA examination and an opinion addressing whether the Veteran's diverticulitis first manifested in service, and/or whether it developed as a result of his service-connected hiatal hernia. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diverticulitis.  The record, to include a copy of this remand, should be forwarded for review by the examiner.

Based on review of the evidence contained in the record and a physical examination of the Veteran, the examiner is asked opine as to the following:

a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diverticulitis had its onset in service.  The examiner is asked to address, specifically, the Veteran's contentions that he was seen for the condition while in service, but was not diagnosed at the time.

b) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diverticulitis (a) was caused or (b) is aggravated (worsened beyond its natural progression) by the Veteran's service-connected hiatal hernia.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A complete and detailed rationale should be provided for any opinion given.

2.  Readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




